


Exhibit 10.1
 
INDEMNIFICATION AGREEMENT
 
This Indemnification Agreement (this “Agreement”) is made and entered into as of
September 24, 2008, by and among Stanley Furniture Company, Inc., a Delaware
corporation (“Company”), and [Director] (“Indemnitee”).
 
WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Company and its related
entities:
 
WHEREAS, in order to induce Indemnitee, or continue to provide, services to the
Company and its related entities, the Company wishes to provide for the
indemnification of, and the advancement of expenses to, Indemnitee to the
maximum extent permitted by law;
 
WHEREAS, the Company and Indemnitee recognize the continued difficulty in
obtaining liability insurance for directors, officers, employees, agents and
fiduciaries, the significant increases in the cost of such insurance and the
general reductions in the coverage of such insurance;
 
WHEREAS, the Company and Indemnitee recognize the substantial increase in
corporate litigation in general, subjecting directors, officers, employees,
agents and fiduciaries to expensive litigation risks and the limitations of
coverage of liability insurance;
 
WHEREAS, the Company and Indemnitee desire to continue to have in place the
additional protection provided by an indemnification agreement and to provide
indemnification and advancement of Expenses (as hereinafter defined) to
Indemnitee to the maximum extent permitted by Delaware law;
 
WHEREAS, the Board of Directors has determined that contractual indemnification
as set forth herein is not only reasonable and prudent but also promotes the
best interests of the Company and its stockholders;
 
WHEREAS, in view of the considerations set forth above, the Company desires that
Indemnitee shall be indemnified and advanced Expenses by the Company as set
forth herein;
 
NOW, THEREFORE, the Company and the Indemnitee hereby agree as follows:
 
1. Indemnity.  The Company shall indemnify and hold harmless Indemnitee to the
fullest extent permitted by the DGCL.  In furtherance of the foregoing
indemnification, and without limiting the generality thereof:
 
(a) Proceedings Other Than Proceedings by or in the Right of the
Company.  Indemnitee shall be entitled to the rights of indemnification provided
in this Section 1(a) if, by reason of his Covered Status (as hereinafter
defined), Indemnitee is, or is threatened to be made, a party to or otherwise
involved in any Proceeding (as hereinafter defined), other than a Proceeding by
or in the right of the Company.  Pursuant to this Section 1(a), Indemnitee shall
be indemnified, by the Company against all Expenses (as hereinafter defined),
judgments, penalties, fines, ERISA excise taxes or penalties and amounts paid in
settlement (including all interest, assessments and other charges paid or
payable with or in respect of such Expenses, judgments, penalties, fines, taxes
or amounts paid in settlement) actually and reasonably incurred by him, or on
his behalf, in connection with such Proceeding or any claim, issue or matter
therein, if Indemnitee acted in good faith and in a manner Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company, and with
respect to any criminal Proceeding, had no reasonable cause to believe
Indemnitee’s conduct was unlawful.
 
(b) Proceedings by or in the Right of the Company.  Indemnitee shall be entitled
to the rights of indemnification provided in this Section 1(b) if, by reason of
his Covered Status, Indemnitee is, or is threatened to be made, a party to or
participant in any Proceeding brought by or in the right of the
Company.  Pursuant to this Section 1(b), Indemnitee shall be indemnified by the
Company against all Expenses actually and reasonably incurred by Indemnitee, or
on Indemnitee’s behalf, in connection with such Proceeding if Indemnitee acted
in good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company; provided, however, if the General
Corporation Law of the State of Delaware, as such may be amended from time to
time (the “DGLC”) so provides, no indemnification against such Expenses shall be
made in respect of any claim, issue, or matter in such Proceeding as to which
Indemnitee shall have been adjudged to be liable to the Company unless and to
the extent that the Court of Chancery of the State of Delaware shall determine
that such indemnification may be made.
 
(c) Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.  Notwithstanding any other provision of this Agreement, to the
extent that Indemnitee is, by reason of his Covered Status, a party to and is
successful, on the merits or otherwise, in any Proceeding, he shall be
indemnified to the maximum extent permitted by the DGCL against all Expenses
actually and reasonably incurred by him or on his behalf in connection
therewith.  If Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues, or matters in such Proceeding, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by him or on
his behalf in connection with each successfully resolved claim, issue, or
matter.  For purposes of this Section 1 and, without limitation, the termination
of any claim, issue, or matter in such a Proceeding by dismissal, with or
without prejudice, shall be deemed to be a successful result as to such claim,
issue, or matter.
 
2. Additional Indemnity.  In addition to, and without regard to any limitations
on, the indemnification provided for in Section 1 hereof, the Company shall, and
hereby does indemnify and hold harmless Indemnitee against all Expenses,
judgments, penalties, fines, ERISA excise taxes or penalties and amounts paid in
settlement (including all interest, assessments and other charges paid or
payable with or in respect of such Expenses, judgments, penalties, fines, taxes
or amounts paid in settlement) actually and reasonably incurred by him or on his
behalf if, by reason of his Covered Status, he is, or is threatened to be made,
a party to or participant in any Proceeding (including a Proceeding by or in the
right of the Company).  The only limitation that shall exist upon the
obligations of the Company pursuant to this Agreement shall be that the Company
shall not be obligated to make any payment to Indemnitee that is finally
determined (under the procedures, and subject to the presumptions, set forth in
Sections 6 and 7 hereof) to be unlawful.
 
3. Contribution.
 
(a) Whether or not the indemnification provided in Sections 1 and 2 hereof is
available, in respect of any Proceeding in which the Company is jointly liable
with Indemnitee (or would be if joined in such Proceeding), the Company shall
pay, in the first instance, the entire amount of any judgment, penalty, fine,
ERISA excise taxes or penalties, or settlement (including all interest,
assessments and other charges paid or payable with or in respect of such
judgments, penalties, fines, taxes or amounts paid in settlement) of such
Proceeding without requiring Indemnitee to contribute to such payment, and the
Company hereby waives and relinquishes any right of contribution it may have
against Indemnitee with respect thereto.  The Company shall not enter into any
settlement of any Proceeding in which the Company is jointly liable with
Indemnitee (or would be if joined in such Proceeding) unless such settlement
provides for a full and final release of all claims asserted against Indemnitee.
 
(b) Without diminishing or impairing the obligations of the Company set forth in
the preceding subparagraph, if, for any reason, Indemnitee shall elect or be
required to pay all or any portion of any judgment or settlement in any
threatened, pending or completed Proceeding in which the Company is jointly
liable with Indemnitee (or would be if joined in such Proceeding), the Company
shall contribute an amount equal to 100% of Expenses, judgments, penalties,
fines, ERISA excise taxes or penalties and amounts paid in settlement (including
all interest, assessments and other charges paid or payable with or in respect
of such Expenses, judgments, penalties, fines, taxes or amounts paid in
settlement) actually and reasonably incurred and paid or payable by
Indemnitee.  If the Company is prohibited by law from paying 100% of such
Expenses, judgments, fines, penalties, ERISA excise taxes or penalties and
amounts, the Company shall contribute to the amount of Expenses, judgments,
fines, ERISA excise taxes or penalties and amounts paid in settlement (including
all interest, assessments and other charges paid or payable with or in respect
of such Expenses, judgments, penalties, fines, taxes or amounts paid in
settlement) actually and reasonably incurred and paid or payable by Indemnitee
in proportion to the relative benefits received by the Company and all officers,
directors, or employees of the Company, other than Indemnitee, who are jointly
liable with Indemnitee (or would be if joined in such Proceeding), on the one
hand, and Indemnitee, on the other hand, from the transaction from which such
Proceeding arose; provided, however, that the proportion determined on the basis
of relative benefit may, to the extent necessary to conform to law, be further
adjusted by reference to the relative fault of the Company and all officers,
directors, or employees of the Company other than Indemnitee who are jointly
liable with Indemnitee (or would be if joined in such Proceeding), on the one
hand, and Indemnitee, on the other hand, in connection with the events that
resulted in such Expenses, judgments, penalties, fines, ERISA excise taxes or
penalties or settlement amounts (including all interest, assessments and other
charges paid or payable with or in respect of such Expenses, judgments,
penalties, fines, taxes or amounts paid in settlement), as well as any other
equitable considerations which applicable law may require to be considered.  The
relative fault of the Company and all officers, directors, or employees of the
Company, other than Indemnitee, who are jointly liable with Indemnitee (or would
be if joined in such Proceeding), on the one hand, and Indemnitee, on the other
hand, shall be determined by reference to, among other things, the degree to
which their actions were motivated by intent to gain personal profit or
advantage, the degree to which their liability is primary or secondary, and the
degree to which their conduct was active or passive.
 
(c) To the maximum extent permitted by law, the Company shall fully indemnify
and hold Indemnitee harmless from any claims of contribution which may be
brought by officers, directors, employees, agents or fiduciaries of the Company,
other than Indemnitee, who may be jointly liable with Indemnitee.
 
(d) To the fullest extent permissible under the DGCL, if the indemnification
provided for in this Agreement is unavailable to Indemnitee for any reason
whatsoever, the Company, in lieu of indemnifying Indemnitee, shall contribute to
the amount incurred by Indemnitee, whether for judgments, penalties, fines,
ERISA excise taxes or penalties, amounts paid or to be paid in settlement,
and/or for Expenses, in connection with any claim relating to an indemnifiable
event under this Agreement, in such proportion as is deemed fair and reasonable
in light of all of the circumstances of such Proceeding in order to reflect (i)
the relative benefits received by the Company and Indemnitee as a result of the
event(s) and/or transaction(s) giving cause to such Proceeding; and/or (ii) the
relative fault of the Company (and its directors, officers, employees and
agents) and Indemnitee in connection with such event(s) and/or transaction(s).
 
4. Indemnification for Expenses of a Witness.  Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
Covered Status (or arising out of the same or relating thereto), a witness in
any Proceeding to which Indemnitee is not a party, he shall be indemnified by
the Company against all Expenses actually and reasonably incurred by him or on
his behalf in connection therewith.
 
5. Advancement of Expenses.  Notwithstanding any other provision of this
Agreement, the Company shall advance all Expenses incurred by or on behalf of
Indemnitee in connection with any Proceeding by reason of Indemnitee’s Covered
Status within twenty (20) days after the receipt by the Company of a statement
or statements from Indemnitee requesting such advance or advances from time to
time, whether prior to or after final disposition of such Proceeding.  Such
statement or statements shall reasonably evidence the Expenses incurred by
Indemnitee and if and to the extent required by the DGCL, shall include or be
preceded or accompanied by an undertaking by or on behalf of Indemnitee to repay
any Expenses advanced if it shall ultimately be determined by final judicial
decision from which there is no further right to appeal that Indemnitee is not
entitled to be indemnified against such Expenses.  Any advances and undertakings
to repay pursuant to this Section 5 shall be unsecured and interest free.
 
6. Procedures and Presumptions for Determination of Entitlement to
Indemnification.  The following procedures and presumptions shall apply in the
event of any question as to whether Indemnitee is entitled to indemnification
under this Agreement:
 
(a) To obtain indemnification under this Agreement, Indemnitee shall submit to
the Company a written request together with a brief summary of the Proceeding as
to which indemnification is sought.  The Secretary of the Company shall,
promptly upon receipt of such a request for indemnification, advise the Board in
writing that Indemnitee has requested indemnification.
 
(b) Upon written request by Indemnitee for indemnification pursuant to the first
sentence of Section 6(a) hereof other than a request solely for advancement of
Expenses pursuant to Section 5, a determination, if (but only if) required by
the DGCL, with respect to Indemnitee’s entitlement thereto shall be made in the
specific case by one of the following three methods, which shall be at the
election of the Indemnitee to the extent permitted by law: (1) by a majority
vote of the Disinterested Directors (as hereinafter defined), even though less
than a quorum; (2) by Independent Counsel (as hereinafter defined) in a written
opinion to the Board, a copy of which shall be delivered to Indemnitee; or (3)
by the stockholders of the Company.  In the event that the Company fails or is
unable to implement an election by Indemnitee, it shall promptly communicate the
same to Indemnitee, and Indemnitee shall be afforded a right to seek a
determination by another method set forth in the preceding sentence, provided,
however, that nothing in this sentence shall preclude Indemnitee from seeking
any remedy available to it in respect of such failure or inability.
 
(c) If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 6(b) hereof, the Independent Counsel
shall be selected as provided in this Section 6(c).  The Independent Counsel
shall be selected by Indemnitee (unless Indemnitee shall request that such
selection be made by the Board).  The Company or Indemnitee, as the case may be,
may, within ten (10) days after such written notice of selection shall have been
given, deliver to Indemnitee or the Company, as the case may be, a written
objection to such selection; provided, however, that such objection may be
asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 12 hereof,
and the objection shall set forth with particularity the factual basis of such
assertion.  Absent a proper and timely objection, the person so selected by the
Indemnitee to the extent permitted by law shall act as Independent Counsel.  If
a written objection is made and substantiated, the Independent Counsel selected
may not serve as Independent Counsel unless and until such objection is
withdrawn or a court has determined that such objection is without merit.  If,
within twenty (20) days after submission by Indemnitee of a written request for
indemnification pursuant to Section 6(a) hereof and a written request for a
determination pursuant to Section 6(b) hereof by Independent Counsel, no
Independent Counsel shall have been selected and not objected to, either the
Company or Indemnitee may petition the Court of Chancery of the State of
Delaware or other court of competent jurisdiction for resolution of any
objection which shall have been made by the Company or Indemnitee to the
other’s  selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person selected by the court or by such other person as
the court shall designate, and the person with respect to whom all objections
are so resolved or the person so appointed shall act as Independent Counsel
under Section 6(b) hereof.  The Company shall pay any and all reasonable fees
and expenses of Independent Counsel incurred by such Independent Counsel in
connection with acting pursuant to Section 6(b) hereof, and the Company shall
pay all reasonable fees and expenses incident to the procedures of this
Section 6(c), regardless of the manner in which such Independent Counsel was
selected or appointed.
 
(d) In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that Indemnitee is entitled to indemnification under this
Agreement.  Anyone seeking to overcome this presumption shall have the burden of
proof and the burden of persuasion by clear and convincing evidence.  Neither
the failure of the Company (including by its directors or independent legal
counsel) to have made a determination prior to the commencement of any action
pursuant to this Agreement that indemnification is proper in the circumstances
because Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Company (including by its directors or independent legal
counsel) that Indemnitee has not met such applicable standard of conduct, shall
be a defense to the action or create a presumption that Indemnitee has not met
the applicable standard of conduct.
 
(e) Indemnitee shall be deemed to have acted in good faith if Indemnitee’s
action is based on Indemnitee’s reliance on the records or books of account of
an Enterprise (as hereinafter defined), including financial statements, or on
information supplied to Indemnitee by the officers of an Enterprise in the
course of their duties, or on the advice of legal counsel for an Enterprise or
on information or records given or reports made to an Enterprise by an
independent certified public accountant or by an appraiser or other expert
selected with reasonable care by an Enterprise.  In addition, the knowledge
and/or actions, or failure to act, of any director, officer, employee, agent or
fiduciary of an Enterprise shall not be imputed to Indemnitee for purposes of
determining the right to indemnification under this Agreement.  Whether or not
the foregoing provisions of this Section 6(e) are satisfied, it shall in any
event be presumed that Indemnitee has at all times acted in good faith and in a
manner he reasonably believed to be in or not opposed to the best interests of
the Company.  Anyone seeking to overcome this presumption shall have the burden
of proof and the burden of persuasion by clear and convincing evidence.
 
(f) If the person, persons, or entity empowered or selected under Section 6 to
determine whether Indemnitee is entitled to indemnification shall not have made
a determination within sixty (60) days after receipt by the Company of the
request therefor, the requisite determination of entitlement to indemnification
shall be deemed to have been made and Indemnitee shall be entitled to such
indemnification; and provided, further, that the foregoing provisions of this
Section 6(f) shall not apply if the determination of entitlement to
indemnification is to be made by the stockholders pursuant to Section 6(b)
hereof and if (A) within fifteen (15) days after receipt by the Company of the
request for such determination, the Board or the Disinterested Directors, if
appropriate, resolve to submit such determination to the stockholders for their
consideration at an annual meeting thereof to be held within seventy-five (75)
days after such receipt and such determination is made thereat, or (B) if an
annual meeting is not to be held within seventy-five (75) days, at a special
meeting of the stockholders to be held for such purpose within seventy-five
(75)  days after such receipt.
 
(g) Indemnitee shall reasonably cooperate with the person, persons, or entity
making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons, or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination.  Any
Independent Counsel, member of the Board, or stockholder of the Company shall
act reasonably and in good faith in making a determination regarding
Indemnitee’s entitlement to indemnification under this Agreement.  Any costs or
expenses (including attorneys’ fees and disbursements) incurred by Indemnitee in
so cooperating with the person, persons, or entity making such determination
shall be borne by the Company (irrespective of the determination as to
Indemnitee’s entitlement to indemnification) and the Company hereby indemnifies
and agrees to hold Indemnitee harmless therefrom.
 
(h) The Company acknowledges that a settlement or other disposition short of
final judgment may be successful if such settlement or other disposition permits
a party to avoid expense, delay, distraction, disruption, and uncertainty.  In
the event that any action, claim, or proceeding to which Indemnitee is a party
is resolved in any manner other than by adverse judgment against Indemnitee
(including settlement of such action, claim, or proceeding with or without
payment of money or other consideration), it shall be presumed that Indemnitee
has been successful on the merits or otherwise in such proceeding.  Anyone
seeking to overcome this presumption shall have the burden of proof and the
burden of persuasion by clear and convincing evidence.
 
(i) The termination of any Proceeding or of any claim, issue, or matter therein,
by judgment, order, settlement, or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement or required by the DGCL) of itself adversely affect the right of
Indemnitee to indemnification or create a presumption that Indemnitee did not
act in good faith and in a manner which he reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that his conduct was
unlawful.
 
7. Remedies of Indemnitee.
 
(a) In the event that (i) a determination is made pursuant to Section 6 hereof
that Indemnitee is not entitled to indemnification under this Agreement, (ii)
advancement of Expenses is not timely made pursuant to Section 5 hereof, (iii)
no determination of entitlement to indemnification is made pursuant to
Section 6(b) hereof within sixty (60) days after receipt by the Company of the
request for indemnification, (iv) payment of indemnification is not made
pursuant to this Agreement within ten (10) days after receipt by the Company of
a written request therefor, or (v) payment of indemnification is not made within
ten (10) days after a determination has been made that Indemnitee is entitled to
indemnification or such determination is deemed to have been made pursuant to
Section 6 hereof, Indemnitee shall be entitled to an adjudication in an
appropriate court of the State of Delaware, or in any other court of competent
jurisdiction, of Indemnitee’s entitlement to such indemnification.  The Company
shall not oppose Indemnitee’s right to seek any such adjudication.
 
(b) In the event that a determination shall have been made pursuant to
Section 6(b) hereof that Indemnitee is not entitled to indemnification, any
judicial proceeding commenced pursuant to this Section 7 shall be conducted in
all respects as a de novo trial on the merits, and Indemnitee shall not be
prejudiced by reason of the adverse determination under Section 6(b).
 
(c) If a determination shall have been made pursuant to Section 6(b) hereof that
Indemnitee is entitled to indemnification, the Company shall be bound by such
determination in any judicial proceeding commenced pursuant to this Section 7,
absent a prohibition of such indemnification under the DGCL.
 
(d) In the event that Indemnitee, pursuant to this Section 7, seeks a judicial
adjudication of his rights under, or to recover damages for breach of, this
Agreement, or to recover under any directors’ and officers’ liability insurance
policies maintained by the Company, the Company shall pay on his behalf, in
advance (within ten (10) days of receipt by the Company of any request
therefor), any and all expenses (of the types described in the definition of
Expenses in Section 12 hereof) actually and reasonably incurred by him in such
judicial adjudication, regardless of whether Indemnitee ultimately is determined
to be entitled to such indemnification, advancement of expenses or insurance
recovery.
 
(e) The Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 7 that the procedures and presumptions of
this Agreement are not valid, binding, or enforceable and shall stipulate in any
such court that the Company is bound by all the provisions of this Agreement.
 
(f) Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification under this Agreement shall be required to
be made prior to the final disposition of the Proceeding.
 
8. Non-Exclusivity; Survival of Rights; Insurance; Subrogation.
 
(a) The rights of indemnification and advancement of Expenses as provided by
this Agreement shall not be deemed exclusive of any other rights to which
Indemnitee may at any time be entitled under the DGCL, the Certificate or Bylaws
of the Company, any agreement, a vote of stockholders, a resolution of
directors, or otherwise.  No amendment, alteration, or repeal of this Agreement
or of any provision hereof or of the Certificate or Bylaws of the Company or any
provision thereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in his
Covered Status prior to such amendment, alteration, or repeal.  To the extent
that a change in the DGCL, whether by statute or judicial decision, permits
greater indemnification than would be afforded currently under this Agreement,
the Certificate or Bylaws of the Company, it is the intent of the parties hereto
that Indemnitee shall enjoy by this Agreement the greater benefits so afforded
by such change.  No right or remedy herein conferred is intended to be exclusive
of any other right or remedy, and every other right and remedy shall be
cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise.  The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.
 
(b) To the extent that the Company maintains an insurance policy or policies
providing liability insurance for persons of any category of Covered Status,
Indemnitee shall be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available for any persons of
such category of Covered Status under such policy or policies.  If, at the time
of the receipt of a notice of a claim pursuant to the terms hereof, the Company
have director and officer liability insurance in effect, the Company shall give
prompt notice of the commencement of such proceeding to the insurers in
accordance with the procedures set forth in the respective policies.  The
Company shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of Indemnitee, all amounts payable as a result of
such proceeding in accordance with the terms of such policies.
 
(c) In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.
 
(d) The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder if and to the extent that Indemnitee
has otherwise actually received such payment under any insurance policy,
contract, agreement, or otherwise.
 
9. Exception to Right of Indemnification.  Notwithstanding any other provision
of this Agreement, Indemnitee shall not be entitled under this Agreement
 
(a) to indemnification or advancement of Expenses with respect to any Proceeding
brought by Indemnitee, or any claim therein (except Proceedings and claims
brought to enforce rights to indemnification under this Agreement and claims by
way of defense, counterclaim or crossclaim), unless (i) the bringing of such
Proceeding or making of such claim shall have been approved by the Board of
Directors, or (ii) as otherwise required under Section 145 of the DGCL,
regardless of whether Indemnitee is determined to be entitled to such
indemnification or insurance recovery as the case may be; or
 
(b) to indemnification or advancement of Expenses with respect to any Proceeding
for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Securities Exchange Act of 1934, as amended, or similar
provisions of state statutory law or common law.
 
10. Duration of Agreement.  All agreements and obligations of the Company
contained herein shall continue during the period Indemnitee is serving in a
Covered Capacity so long as Indemnitee may be subject to any possible Proceeding
(or any proceeding commenced under Section 7 hereof) by reason of (or arising
out of or relating to) at Indemnitee’s Covered Status whether or not Indemnitee
is acting or serving in any such capacity at the time such Proceeding is
commenced or at the time any liability or expense is incurred for which
indemnification can be provided under this Agreement. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), assigns, spouses,
heirs, executors, administrators, and personal and legal representatives. The
Company shall not effect any sale, lease, exchange or other disposition of all
or substantially all of its assets determined on either an unconsolidated or
consolidated basis (in one or a series of related transactions) or be party to
any merger, consolidation or similar transaction in which it is not the
surviving entity unless the acquiring or surviving entity agrees in writing to
(and does) assume all obligations of the Company under this Agreement, it being
understood and agreed that this Agreement shall continue in full force and
effect after any such transaction, and such surviving entity shall be bound by
the terms hereof, whether or not this sentence has been complied with. This
Agreement shall continue in effect regardless of whether Indemnitee continues to
serve as an officer or director of the Company or any other enterprise at the
Company’s request.
 
11. Enforcement.
 
(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve or continue to serve in Indemnitee’s Covered Status (and to
eliminate any uncertainty regarding Indemnitee’s continuing enforceable rights
to indemnification, advancement of expenses and contribution for acts or
omissions occurring before, on or after the date hereof), and the Company
acknowledges that Indemnitee is relying upon this Agreement in serving or
continuing to serve in any Covered Status, now or hereafter. The Company and
Indemnitee concur that such service of Indemnitee, and the warranties, covenants
and agreements of the Company and Indemnitee contained herein comprise good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged.
 
(b) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties thereto with
respect to the subject matter hereof.  It is understood and agreed that the
foregoing does not limit Indemnitee’s rights under the DGCL or the Certificate
or Bylaws of the Company.
 
(c) The obligations of the Company and the rights of the Indemnitee pursuant to
this Agreement are fully effective and vested on the date of this Agreement, are
for indemnification, advancement of Expenses and contribution in respect of any
action actually or alleged to have been taken or omitted by Indemnitee in any
Covered Status regardless of whether such action or omission occurred prior to
the date hereof or hereafter, are not contingent or dependent upon the
occurrence or existence of any other fact, circumstance or event, and may not be
limited or narrowed in any way after the date of this Agreement, whether before
or after any Proceeding with respect to any such actual or alleged action or
omission is commenced, except by an amendment hereto expressly agreed to in a
writing manually executed by the Indemnitee and delivered to the Company.
 
(d) The Company and the Indemnitee agree that irreparable damage would occur in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that they each will be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, this being in addition to any other
remedy to which they are entitled at law or in equity.
 
12. Definitions.  For purposes of this Agreement:
 
(a) “Covered Capacity” means the capacity, office, or other position (if any) in
which a person is serving by reason of his Covered Status.
 
(b) “Covered Status” describes the status of a person (i) who is or was a
director, officer, employee, agent, or fiduciary of the Company, (ii) who, at
the request of the Company, is or was a director, officer, employee, agent, or
fiduciary of any other corporation, partnership, limited liability company,
joint venture, trust, employee benefit plan, or other enterprise, or (iii) who
is or was a director, officer, employee, agent, or fiduciary of any other
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan, or other enterprise that is or was a direct or indirect
subsidiary (whether wholly owned or otherwise) of the Company at the time of
such person’s service as such a director, officer, employee, agent, or
fiduciary.
 
(c) “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.
 
(d) “Enterprise” shall mean (i) the Company, or (ii) any other corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan, or other enterprise of which Indemnitee is or was serving as a director,
officer, employee, agent, or fiduciary either (x) at the request of the Company
or (y) that is or was a direct or indirect subsidiary (whether wholly owned or
otherwise) of the Company at the time of Indemnitee’s service as such a
director, officer, employee, agent or fiduciary.
 
(e) “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of any nature
paid or incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, participating, or being or preparing to be a
witness in a Proceeding.  Expenses also shall include Expenses incurred in
connection with any appeal resulting from any Proceeding, including the premium,
security for, and other costs relating to any cost bond, supersede as bond, or
other appeal bond or its equivalent.
 
(f) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five (5) years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning Indemnitee under this Agreement, or of other indemnitees
under similar indemnification agreements), or (ii) any other party to the
Proceeding giving rise to a claim for indemnification
hereunder.  Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing the
Company or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.
 
(g) “Proceeding” includes any threatened, pending, or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing, or any other actual, threatened, or completed
proceeding, whether brought by or in the right of the Company or otherwise and
whether civil, criminal, administrative, or investigative, in which Indemnitee
was, is, or will be involved as a party or otherwise, by reason of the fact that
Indemnitee has Covered Status, by reason of any action taken by him or of any
inaction on his part while acting in a Covered Capacity, or by reason of the
fact that he is or was serving in a Covered Capacity, in each case whether or
not he is acting or serving in any such Covered Capacity at the time any
liability or expense is incurred for which indemnification can be provided under
this Agreement; including one pending on or before the date of this Agreement,
but excluding one initiated by an Indemnitee pursuant to Section 7 hereof to
enforce his rights under this Agreement.
 
13. Severability.  If any provision or provisions of this Agreement shall be
held by a court of competent jurisdiction to be invalid, void, illegal or
otherwise unenforceable for any reason whatsoever: (a) the validity, legality
and enforceability of the remaining provisions of this Agreement (including
without limitation, each portion of any section of this Agreement containing any
such provision held to be invalid, void, illegal or unenforceable, that is not
itself invalid, illegal, void or otherwise unenforceable) shall not in any way
be affected or impaired thereby and shall remain enforceable to the fullest
extent permitted by law; (b) to the fullest extent possible, this Agreement and
the provisions hereof (including, without limitation, each portion of any
section of this Agreement containing any such provision held to be invalid,
illegal, void or otherwise unenforceable, that is not itself invalid, illegal,
void or otherwise unenforceable) shall be construed so as to give effect to the
intent manifested thereby and the intended interpretation of this Agreement as
expressed herein; and (c) a court shall have the power to fashion and enforce
another provision (or portion thereof), instead of any invalid, void, illegal or
otherwise unenforceable provision hereof (or portion thereof), that is
enforceable to carry out the intent of such provision and this Agreement as
expressed herein.
 
14. Modification and Waiver.  No supplement, modification, termination or
amendment of this Agreement shall be binding or enforceable against the parties
hereto unless the same is (i) made by a court of competent jurisdiction pursuant
to Section 13 hereof, (ii) if enforcement is sought against Indemnitee, set
forth in a writing manually executed by Indemnitee and delivered to the Company;
or (iii) if enforcement is sought against the Company, set forth in a writing
manually executed by the Company and delivered to the Indemnitee. No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar) nor shall such
waiver constitute a continuing waiver.
 
15. Notice By Indemnitee.  Indemnitee shall promptly notify the Company in
writing upon being served with or otherwise receiving any summons, citation,
subpoena, complaint, indictment, information, or other document relating to any
Proceeding or matter which may be subject to indemnification covered
hereunder.  The failure to so notify the Company shall not relieve the Company
of any obligations which it may have to Indemnitee under this Agreement or
otherwise.
 
16. Notices.  All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given: (a)
upon personal delivery to the party to be notified, (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day, (c) five (5)
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one day after deposit with a nationally
recognized overnight courier, specifying next-day delivery, with written
verification of receipt.  All communications shall be sent:
 
(a) To Indemnitee, at the address set forth below the signature of Indemnitee to
this Agreement.
 
(b) To the Company, at:
 
Stanley Furniture Company
1641 Fairystone Park Highway
Stanleytown, VA 24168


Attention:              Douglas I. Payne
Executive Vice President – Finance
and Administration
Telephone:         (276) 627-2157
Fax:                      (276) 629-5114


(c) With copies to:
 
McGuireWoods LLP
901 East Cary Street
Richmond, VA  23219
Attention: David W. Robertson
Telephone:        (804) 775-1031
Fax:                      (804) 698-2152


 
or to such other address as may have been furnished by a party hereto to the
other parties hereto, by like notice.
 
17. Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement.  This Agreement may also be executed and
delivered by facsimile signature and in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 
18. Headings, etc.  The headings of the sections, paragraphs, and subparagraphs
of this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.  Unless
the context of this Agreement otherwise requires: (i) words of any gender or
neuter shall be deemed to include the neuter and each other gender; (ii) words
using the singular or plural number shall also include the plural or singular
number, respectively; (iii) the word “including” and words of similar import
when used in this Agreement shall mean “including, without limitation,” unless
otherwise specified; and (iv) “or” is not exclusive.
 
19. Governing Law and Consent to Jurisdiction.  This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules.  The Company and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Chancery Court of
the State of Delaware (the “Delaware Court”), and not in any other state or
federal court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive jurisdiction of the Delaware Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii) waive any objection to the laying of venue of any such action
or proceeding in the Delaware Court, and (iv) waive, and agree not to plead or
to make, any claim that any such action or proceeding brought in the Delaware
Court has been brought in an improper or inconvenient forum.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.
 
COMPANY:
 
STANLEY FURNITURE COMPANY, INC.
 


                                                                                    By:  ____________________________
Albert L. Prillaman
Chairman
 


 
[SIGNATURE PAGE 1 OF 2 TO INDEMNIFICATION AGREEMENT]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.
 
INDEMNITEE:
 


[Name]
[Address]




























































[SIGNATURE PAGE 2 OF 2 TO INDEMNIFICATION AGREEMENT]


 

 
 

--------------------------------------------------------------------------------

 
